180 N.W.2d 879 (1970)
186 Neb. 23
Donald HALBERT, Appellant,
v.
UNITED STATES FIDELITY & GUARANTY COMPANY and Anderson Bros. Plumbing & Heating Company, Inc., Appellees.
No. 37476.
Supreme Court of Nebraska.
October 29, 1970.
Munro, Parker, Munro & Grossart, Kearney, for appellant.
H. L. Blackledge, Kearney, for appellees.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN, and NEWTON, JJ.
WHITE, Chief Judge.
Our opinion in this case is reported in 185 Neb. 775, 178 N.W.2d 781. Plaintiff, the successful litigant in this court, files a motion for rehearing asking, in substance, an amplification and clarification of the judgment that we are required to enter de novo in this court. The substance of this complaint is that this court failed to specifically allow temporary disability and travel expense in connection with the surgery on the left foot, which this court specifically found to be compensable. The judgment of the district court is therefore modified to: (a) Allow $993.25 for surgical, medical, and travel expenses in respect to Dr. Getscher's operation on the left foot; (b) allow $42 a week temporary disability from and including July 15, 1966, to June 7, 1968, the date when the extent of permanent disability was first ascertainable. See, former § 48-121(3), R.R.S. 1943; Uzendoski v. City of Fullerton, 177 Neb. 779, 131 N.W.2d 193. The award of $42 a week for 43 weeks for the permanent partial disability of the left leg is affirmed. The judgment as amplified and modified is affirmed.
Affirmed as amplified and modified.